Name: 92/120/EEC: Commission Decision of 4 February 1992 amending Decision 90/52/EEC authorizing Member States temporarily to take additional measures as regards Denmark against the dissemination of Corynebacterium sepedonicum
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  plant product
 Date Published: 1992-02-20

 Avis juridique important|31992D012092/120/EEC: Commission Decision of 4 February 1992 amending Decision 90/52/EEC authorizing Member States temporarily to take additional measures as regards Denmark against the dissemination of Corynebacterium sepedonicum Official Journal L 044 , 20/02/1992 P. 0042 - 0043COMMISSION DECISION of 4 February 1992 amending Decision 90/52/EEC authorizing Member States temporarily to take additional measures as regards Denmark against the dissemination of Corynebacterium sepedonicum (92/120/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Directive 91/27/EEC (2), and in particular Article 15 (2) thereof, Having regard to Council Directive 80/665/EEC of 24 June 1980 on the control of potato ring rot (3), and in particular Article 9 (2) thereof, Having regard to Commission Decision 90/52/EEC of 17 January 1990 authorizing Member States temporarily to take additional measures as regards Denmark against the dissemination of Corynebacterium sepedonicum and repealing Decision 88/36/EEC (4), as last amended by Decision 91/489/EEC (5) and in particular Article 3 thereof, Whereas, where a Member State considers that there is an imminent danger of the introduction into its territory of potato ring rot from another Member State, it may temporarily take any additional measures necessary to protect itself from that danger; Whereas a Member State may also take such measures where another Member State informs it of confirmed contamination by potato ring rot; Whereas it was well known that potato ring rot had occurred in Denmark for more than 25 years; Whereas Denmark implemented an eradication programme; Whereas, in particular, since 1984 the entire potato stock material was renewed by cleaned and healthy material; whereas since 1986 both seed potatoes and ware potatoes may be produced in Denmark only where they derive from such cleaned and healthy stock material; Whereas, moreover, Denmark set up appropriate production, processing and distribution structures, aimed at preventing reinfections of potatoes produced under the above conditions; Whereas the results of intensive official surveys, including testing carried out in accordance with the established Community method for the detection and diagnosis of Corynebacterium sepedonicum, carried out in Denmark on potatoes harvested there since 1986, justified the conclusion that potatoes produced in Denmark at least since 1986 could be deemed to be free from potato ring rot; Whereas Denmark informed the other Member States and the Commission that samples of the 1988 ware potato production showed a confirmed contamination by potato ring rot, including those of a consignment introduced into another Member State; Whereas taking into account that situation the Commission, by Decision 90/52/EEC, authorized the Member States to take additional measures described therein; Whereas that Decision stipulated that the authorization shall expire on 31 December 1991; Whereas the Commission and the other Member States were informed that, samples of the 1990 seed potato production of Denmark, taken from consignments introduced into other Member States, showed several confirmed contaminations by Corynebacterium sepedonicum; Whereas the results of intensive official surveys, carried out in Denmark on potatoes harvested in 1990 also showed several confirmed contaminations by Corynebacterium sepedonicum; Whereas, on the basis of information collected in that country during a mission carried out in 1991, it appears that it has not been possible to identify the precise source of contamination; whereas, however, Denmark sets up new or improved conditions for production, processing and distribution for both seed and ware potatoes; Whereas in that situation, Decision 91/489/EEC should be amended to take into account the abovementioned new or improved conditions; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 90/52/EEC is hereby amended as follows: 1. in Article 1 (1), '31 December 1991' is replaced by '30 June 1993'; 2. in Article 1 (2) (a), '(aa)' is replaced by the following: '(aa) in the case of seed potatoes: - shall have derived in direct line from officially approved disease-free tubers obtained under an appropriate programme, and - shall not have been in contact with potatoes, or with fields, or, unless disinfected, with stores or machinery which have been in contact, or which have a production link, with potatoes which have shown in 1990 or 1991 a confirmed contamination with potato ring rot, and - shall have been produced: - from seed potatoes supplied by authorized producers of pre-basic seed, in the case of production of basic seed potatoes, or supplied by authorized producers of basic seed or pre-basic seed producers in the case of production of certified seed potatoes, and - on premises where each variety is supplied by only one grower; where there is only one generation per variety and where potatoes were grown only once every fourth year on the same field, where in or after 1990 only seed potatoes were grown, and - shall have been graded and stored on premises where only potatoes of the same category and/or class are graded and stored, and where all machinery and storage facilities are properly cleaned and disinfected at regular intervals and at least once a year, and - shall have been subjected to official testing in accordance with the Community established method for the detection and diagnosis of Corynebacterium sepedonicum on a sample of at least 200 tubers per 10 tonnes or less drawn officially per grower from each lot leaving the premises before any possible blending with tubers from other growers and removal from the premises of the grower or packing station and preferably before cleaning and packing, and shall have been found free, in this testing, from potato ring rot, and - shall have been officially marked with an official bag identification mark;'. 3. in Article 1 (2) (a), '(bb)' is replaced by the following: '(bb) in the case of ware potatoes intended for consumption: - shall have been produced from seed potatoes supplied by authorized producers of seed potatoes, and - shall be packed in closed packages that are ready for direct delivery to retailers or to final consumers, and that do not exceed a weight common in the Member State of destination for that purpose, to the maximum of 25 kilograms, and - shall be intended for such direct delivery, and - shall not have been in contact with potatoes or with fields, or, unless disinfected, with stores or machinery which have been in contact with potatoes which have shown in 1990 and 1991 a confirmed contamination by potato ring rot, and - shall have derived directly from material which has originated from officially approved disease-free tubers obtained under an appropriate programme and shall have been subjected themselves to official testing in accordance with the Community established method for the detection and diagnosis of Corynebacterium sepedonicum, on a sample officially drawn of at least 200 tubers per lot of 10 tonnes or less, and which has been found free in this testing from potato ring rot;'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 16, 22. 1. 1991, p. 29. (3) OJ No L 180, 14. 7. 1980, p. 30. (4) OJ No L 36, 8. 2. 1990, p. 23. (5) OJ No L 261, 18. 9. 1991, p. 14.